This was an action instituted by one C.W. Harrison to recover from the Corry Pharmacy and others on a promissory note.
The case is very similar to cause No. 9620, Fred L. Stevens v. Oklahoma Automobile Company et al., this day decided (ante, p. 126), and the cases are briefed on the same theory. The decision, therefore, in cause No. 9620 is decisive of the propositions herein involved.
The cause is therefore reversed, with directions to the trial court to grant a new trial.
OWEN, C. J., and KANE, JOHNSON, and BAILEY, JJ., concur.